              Case 19-11739-LSS   Doc 676-1   Filed 04/23/20   Page 1 of 3




                                  EXHIBIT 1
                   Declaration of Sandy Karp




43261864 v3
                 Case 19-11739-LSS              Doc 676-1       Filed 04/23/20        Page 2 of 3




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                   Case No. 19-11739 (LSS)

                                     Debtors.                  (Jointly Administered)



    DECLARATION OF SANDY KARP IN SUPPORT OF EMPLOYEES’ RETIREMENT
         SYSTEM OF ALABAMA AND TEACHERS’ RETIREMENT SYSTEM OF
    ALABAMA’S FIRST (1ST) OMNIBUS (SUBSTANTIVE) OBJECTION TO SECTION
     503(B)(9) CLAIMS PURSUANT TO SECTION 502 OF THE BANKRUPTCY CODE,
                  BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1

          I, Sandy Karp, pursuant to 28 U.S.C. § 1746, declare:

          1.       I am the Vice President of Construction and Development for iPic Theaters, LLC.

Previously I was the Vice President of Construction and Development for Debtor iPic-Gold Class

Entertainment, LLC. I have read the Employees’ Retirement System of Alabama and Teachers’

Retirement System of Alabama’s First (1st) Omnibus (Substantive) Objection to Section 503(B)(9)

Claims Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy Rule 3007 and Local

Rule 3007-1 (the “Objection”),2 filed by the Employees’ Retirement System of Alabama and

Teachers’ Retirement System of Alabama (together, “RSA”), and am directly, or by and through

other personnel or representatives of the Debtors and RSA, reasonably familiar with the Disputed

Claims and the information contained in the Objection.                      I am authorized to execute this

Declaration.



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.

2
    Capitalized terms undefined herein shall have the meanings ascribed to them in the Objection.


43261864 v3
               Case 19-11739-LSS         Doc 676-1      Filed 04/23/20      Page 3 of 3




          2.     The factual information contained in the Objection is true and correct to the best of

my knowledge, information, and belief.

          3.     RSA has determined, based upon my review of information and personal

knowledge, that the Disputed Claims identified on Exhibit A to the Proposed Order should be

reclassified as general unsecured claims to the extent set forth therein.

          Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true

and correct.



Executed on April 23, 2020                             /s/ Sandy Karp
                                                       Name: Sandy Karp
                                                       Title: Vice President of Construction
                                                              and Development




43261864 v3                                        2
